DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 11-16, 18, 21-23, 25-27, and 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekes et al. (US 6,692,469) in view of Constantineau et al. (US 2016/0263320).
Regarding claims 1, 30-33, 36, and 37, Weekes et al. (henceforth Weekes) discloses (e.g., Figures 1-6) a medicament delivery device system (it’s a syringe injector device for injecting a medicament into a patient as per claims 36 and 37) for delivery of a medicament from a cartridge (13) comprising: a disposable cassette (1) and a reusable firing unit (6) that is removable attachable to the cassette; wherein the cassette comprises: a body for receiving the cartridge (Figure 2); and an element (biasing means of piston 8 which is not depicted) for displacing a substance into a patient (Col. 3, lines 50-56); and wherein the firing unit comprises: a drive element for expelling the medicament from the first chamber in a delivery stroke (the firing unit 6 comprises means which are not depicted for extending plunger 8 to engage the capsule and deliver a dose; and a trigger arrangement (7) for initiating the delivery stroke. Weekes fails to explicitly disclose the cassette comprising first and second chambers, a valve, and a mixing element.
Constantineau et al. (henceforth Constantineau) teaches an injection cassette (200) which comprises a mixing element (plunger shaft 212 and plunger 214), a first chamber (inner volume of via 270) for storage of a first substance, a second chamber (vial 210) for storage of a second substance; a valve means (230); and wherein the mixing element displaces the second substance into the first chamber through the valve means in a mixing stroke to mix with the first substance to form a medicament (the plunger 214 acts to displace a liquid contained in vial 210 through the valve means and into the second chamber 270 which houses a drug to be reconstituted before delivery (e.g., ¶ [0101]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cassette of Weekes to comprise two components and a mixing element so as to provide for a longer shelf life for the drug as taught by Weekes (e.g., ¶ [0005]). The mixing unit of Weeks is actuated by a single biasing means and as such could be applied to the drive system of Constantineau without reconfiguration. 
Regarding claim 3, Weekes/Constantineau further teach wherein the cassette further comprises a release arrangement (e.g., cap 35) for holding the mixing element in a starting position and for releasing the mixing element to initiate the mixing stroke (in the cited combination the cap would prevent attachment of the firing unit to the cassette thereby preventing movement of the mixing element until removed and the firing unit is attached.
Regarding claim 7, Weekes/Constantineau further teach wherein the mixing element (212, 214) is moveable in the distal direction with respect to the cassette body during the mixing stroke (e.g., Figures 3A-3C of Constantineau or Figures 3-4 of Weekes).
Regarding claim 8, Weekes/Constantineau further teach wherein the mixing element comprises a plunger (212) for cooperation with a stopper (214) of the second container (210).
Regarding claims 11-13, Weekes/Constantineau further teach wherein the cassette comprises a needle holder (e.g., hub of cartridge 13 of Weekes) for holding a needle (14) for delivery of the medicament. Note also the first container of Constantineau comprises a distal needle retaining means for needle 310 and is moveable with respect to the cassette body as depicted in Figures 3A-3D; and wherein said movement is a function of the drive means 122; in the cited combination the drive means would be the piston of the firing unit of Weekes which would result in the same translation of the first container through the cassette body as claimed).
Regarding claim 14, Weekes/Constantineau further teach wherein the cassette comprises a shroud for shrouding the needle upon removal of the cassette from an injection site. Weekes discloses the needle being withdrawn into the cassette body after injection and so element 25 of Weekes may also be considered a shroud as claimed (see e.g., Col. 3, lines 57-64).  
Regarding claim 15, Weekes/Constantineau further teach wherein a shroud (150) is biased to extend distally from the distal end of the cassette upon removal from the injection site (e.g., ¶ [0084] discloses that shield 150 extends over the needle after injection to restrict exposure of the needle outside the device). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cassette of Weeks to comprise the distally biased shield of Constantineau to provide a means of covering the needle before and after an injection to prevent injury as taught by Constantineau. Weeks discloses retracting the needle via a biasing means and Constantineau teaches an alternative means of covering the needle which would be readily applicable to the cited combination to maintain the original use of the device of Weekes. 
Regarding claim 16, Weekes/Constantineau further teach locking the shield in the distally extended position (¶ [0121]) so as to prevent inadvertent needlestick injuries.
Regarding claim 18, Weekes/Constantineau further teach wherein the cassette comprises a needle (14) and a shield (e.g., element 25) for enclosing the needle in an initial state of the cassette (Figure 2). 
Regarding claims 21 and 22, Weekes/Constantineau further teach wherein the cartridge comprises a movable sealing element (314; Figures 4A-4D) for closing an outlet end of the first chamber (270; it covers the needle as depicted in Figures 4A-4C) and wherein the cassette comprises a sealing element release member for cooperation with the sealing element to open the outlet to allow delivery of the medicament (¶ [0105] discloses the needle guard is covering the needle until it abuts the frame cap 114 during delivery so as to allow the needle to pierce the sealing element and allow for medicament to be dispensed). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the needle guard of Constantineau in the cited combination as it maintains sterility of the device until use as taught by Constantineau (e.g., ¶ [0099]). 
Regarding claim 23, Weekes/Constantineau further teach wherein the sealing element release member cooperates with the sealing element to open the outlet after completion of the mixing stroke (the needle guard is pierced during delivery and therefore is done during/after at least a portion of mixing has taken place; see also ¶ [0105]).
Regarding claim 25, Weekes further discloses wherein the cassette comprises one or more connection formations (e.g., socket 5) for engagement with cooperable formations on the firing unit (the firing unit is screwed into the cassette as per Col. 2, line 57-Col. 3, line 6).
Regarding claim 26, Weekes discloses the firing unit as shooting the plunger forward, however, Weekes does not explicitly disclose a spring as the means for achieving this function. Constantineau teaches a firing mechanism of a cassette which comprises a spring means (122) for driving the mixing and expulsion of the medicament from the device. It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a spring-biased firing means taught by Constantineau as the biasing means of the device of Weekes as Constantineau teaches that it is a known method of driving a medicament deliver from an injection device during a procedure and is capable of providing sufficient force for performing such a function as claimed. 
Regarding claim 27, Weekes further discloses wherein the firing unit (6) comprises a latch mechanism for holding the drive element in a starting position and for releasing the drive element upon operation of the trigger arrangement (7). It is noted that the latch is not explicitly disclosed by Weekes, however, the trigger must be activated in order to extend the piston for delivery of the device and therefore it is necessary that some latch means is present in the firing mechanism as the trigger button would fail to control the extension of the piston as desired if it were not present. It is therefore considered inherent to the disclosure of Weekes that some latch mechanism prevents extension of the piston until the trigger is depressed as claimed.
Regarding claim 34, Weekes further discloses a plurality of cassettes (1) in a cassette holder (box 31; Figure 6).
Regarding claim 35, Weekes further discloses wherein each of the cassettes comprises a needle (14, Figure 2) and a removable shield (32) enclosing the needle (it covers the distal end of the cassette) and wherein each of the shields is attached to the cassette holder (it’s formed in the box and the cassette is screwed onto it; Col. 4, lines 1-7).
Allowable Subject Matter
Claims 38-40 are allowed.
Claims 2, 4-6, 9, 10, 17, 19, 20, 24, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claim 38. The closest prior art is a combination of Weekes and Constantineau which teach a mixing cassette for use with a removable firing unit. Claim 38 requires the mixing to be performed before attachment of the firing unit and the cited combination requires the firing unit to perform the mixing step and it must therefore be attached to the cassette. For at least this reason the claim is consider allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783




        /NATHAN R PRICE/        Supervisory Patent Examiner, Art Unit 3783